                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   ROBERT EDWARD: [LAGROUE],                                 CASE NO. C19-1800-JCC
10                                Plaintiff,                   ORDER
11             v.

12   STATE OF WASHINGTON et al.,

13                                Defendants.
14

15             This matter comes before the Court on Defendants King County Office of the
16   Prosecuting Attorney and King County Superior Court’s (collectively, the “King County
17   Defendants”) motion to dismiss (Dkt. No. 24) and Plaintiff’s motion for default (Dkt. No. 30).
18   Having thoroughly considered the parties’ briefing and the relevant record, the Court finds oral
19   argument unnecessary and hereby GRANTS the King County Defendants’ motion to dismiss
20   (Dkt. No. 24) and DENIES Plaintiff’s motion for default (Dkt. No. 30) for the reasons explained
21   herein.
22   I.        BACKGROUND
23             Plaintiff filed his complaint on November 6, 2019. (Dkt. No. 1 at 1–2.) Plaintiff’s claims
24   arise from events during his criminal prosecution and conviction 26 years ago. (Id. at 3.) Plaintiff
25   alleges that after he dismissed his counsel, Defendant King County Superior Court refused to
26   allow Plaintiff to proceed to trial without an attorney. (Id.) Instead, Defendant King County


     ORDER
     C19-1800-JCC
     PAGE - 1
 1   Superior Court appointed a public defender to represent Plaintiff, against his wishes. (Id.)

 2   Plaintiff brings claims for violations of his constitutional rights, including his rights to due

 3   process of law, equal protection, and deprivations of the privilege and immunities clause of the

 4   Fourteenth Amendment. (Id. at 3–4.) Plaintiff seeks $27 million dollars in relief. (Id. at 4.)

 5   II.     DISCUSSION

 6           A.      Plaintiff’s Third Motion for Default

 7           Entry of default is appropriate where a party has “failed to plead or otherwise defend” a

 8   suit. Fed. R. Civ. P. 55(a). Plaintiff previously filed two motions for default. (Dkt. Nos. 14, 25.)
 9   The Court denied the motions. (Dkt. No. 28.) 1 Plaintiff has now filed a third motion for default.
10   (Dkt. No. 25.) But, as the Court previously explained, the King County Defendants have

11   appeared and defended this suit. (See Dkt. Nos. 21; 23; 24; 28 at 2–3.) And Plaintiff’s claims

12   against Defendants Department of Public Defense and the State of Washington have been

13   dismissed. (Dkt. No. 28 at 4.) Thus, entry of default is not appropriate. See Fed. R. Civ. P. 55.

14   Therefore, Plaintiff’s motion for default (Dkt. No. 30) is DENIED.

15           B.      King County Defendants’ Motion to Dismiss

16           A defendant may move for dismissal when a plaintiff “fails to state a claim upon which

17   relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must

18   contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its

19   face. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when a

20   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

21   defendant is liable for the misconduct alleged. Id. at 678. A court may grant dismissal based on

22   the statute of limitations “only if the assertions of the complaint, read with the required liberality,

23   would not permit the plaintiff to prove that the statute was tolled.” TwoRivers v. Lewis, 174 F.3d

24
             1
             The Court notes that not only has Plaintiff refused to accept service by mail of
25   Defendants’ filings, the Court’s orders sent to Plaintiff have been returned as undeliverable. (See
     Dkt. No. 31.) The Court reminds Plaintiff that the Local Rules require him to maintain with the
26   Court an accurate mailing address. See W.D. Wash. Local Civ. R. 10(f).

     ORDER
     C19-1800-JCC
     PAGE - 2
 1   987, 991 (9th Cir. 1999) (citation and quotation marks omitted). A dismissal under Federal Rule

 2   of Civil Procedure 12(b)(6) “can [also] be based on the lack of a cognizable legal theory.”

 3   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). Because Plaintiff has

 4   proceeded pro se, he “must be held to less stringent standards than formal pleadings drafted by

 5   lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

 6          The King County Defendants move to dismiss on the ground that Plaintiff’s claims are

 7   barred by the statute of limitations. (Dkt. No. 24 at 4–8.) 2 Plaintiff alleges that Defendants have

 8   deprived him of his constitutional rights. (Dkt. No. 1 at 3–4.) 3 Federal courts apply the forum
 9   state’s statute of limitations governing personal injury actions to claims brought under § 1983.
10   See Wilson v. Garcia, 471 U.S. 261, 279–80 (1985). Thus, the applicable limitations period for
11   Plaintiff’s claims is three years. See Wash. Rev. Code § 4.16.080(2). Although state law provides
12   the applicable limitations period, federal law determines when the cause of action accrues. See
13   TwoRivers, 174 F.3d at 991. And “[u]nder federal law, a claim accrues when the plaintiff knows
14   or has reason to know of the injury which is the basis of the action.” Id.
15          Plaintiff’s claims arise out of Defendant King County Superior Court’s appointment of a
16   public defender and refusal to allow Plaintiff to proceed pro se in Plaintiff’s original criminal
17   proceedings. (See Dkt. No. 1 at 3–4.) These events occurred over 26 years ago. (Id.) Thus, it is
18   clear that these claims are well beyond the applicable three-year statute of limitations period. See

19   Wash. Rev. Code. § 4.16.080(2). Therefore, Plaintiff has failed to state a claim upon which relief

20   may be granted. See Fed. R. Civ. P. 12(b)(6).

21   III.   CONCLUSION

22          For the foregoing reasons, Plaintiff’s motion for default (Dkt. No. 30) is DENIED. The

23
            2
               The King County Defendants also move to dismiss on the grounds they are entitled to
24
     absolute judicial or prosecutorial immunity for the actions at issue in the complaint. (Dkt. No. 10
25   at 3–4.) Since dismissal is proper because Plaintiff’s claims are time-barred, the Court does not
     reach these arguments.
26          3
                Plaintiff has not responded to Defendants’ motion to dismiss.

     ORDER
     C19-1800-JCC
     PAGE - 3
 1   King County Defendants’ motion to dismiss (Dkt. No. 24) is GRANTED. “Dismissal without

 2   leave to amend is improper unless it is clear . . . that the complaint could not be saved by any

 3   amendment.” Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061 (9th

 4   Cir. 2004). Under these facts, Plaintiff’s complaint cannot be saved because the claims are time-

 5   barred. Accordingly, the Court DISMISSES with prejudice Plaintiff’s complaint.

 6          DATED this 18th day of March 2020.




                                                           A
 7

 8
 9
                                                           John C. Coughenour
10                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1800-JCC
     PAGE - 4
